 442DECISIONSOF NATIONALLABOR RELATIONS BOARDC. G. Conn, Ltd., a whollyowned subsidiary ofCrowellCollier and MacMillan,Inc.andInterna-tionalUnion of Electrical,Radio and MachineWorkers,AFL-CIO. Case 16-CA-4258June 12, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND KENNEDYOn October 26, 1971, Trial Examiner Marion C.Ladwig issued the attached Decision in this proceed-ing.Thereafter, Respondent filed exceptions and asupporting brief, and the General Counsel filed abrief in answer thereto.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions' and to adopt hisrecommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthat C. G. Conn, Ltd., a wholly owned subsidiary ofCrowellCollierandMacMillian, Inc.,Abilene,Texas, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'srecommended Order.INLRB v Burns InternationalSecurityServices,80LRRM 2225 (May15, 1972)2The Trial Examiner found,and we agree,that a pension planestablished and maintainedby theRespondent containeddiscriminatoryprovisions and that the Respondent thus violated Sec 8(a)(1) of the ActHowever, in adopting the recommendedremedy,we are not ordering theRespondent to institute the plan with respect to represented employees, butonly to deletethe discriminatorylanguage contained therein For, inasmuchas we have found that Respondent is obligated to bargain with the Union,extension of the pension plan is not automatic and is a bargamable matterTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARIONC. LADWIG, Trial Examiner: Thiscase was triedat Abilene, Texas, on August 4, 1971.1 The chargewas filedby the Union on February 5 and the complaintwas issuedonMay 19. The Unionwas the certified bargainingrepresentativeof the productionand maintenanceemploy-ees at theF.A. Reynolds Co., Inc., plant in Abilene.Following court enforcement of a Board order requiring1All dates are in 1971 unless otherwise statedReynolds to bargain with the Union, the plant waspurchased by the Respondent, herein called Conn or theCompany, which denied that it was a successor-employertoReynolds. The primaryissuesare whether Conn (a)unlawfully refused to recognize and bargain with theUnion, and (b) unlawfully established and maintains at theplant a pension plan which excludes coverage of employ-ees, if they are represented by a union, in violation ofSection 8(a)(5) and (1) of the National Labor RelationsAct.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Company, Imake the following:FINDINGS OF FACT1.JURISDICTIONThe Company, a wholly owned subsidiary of CrowellCollier and MacMillan,Inc., isa Delaware corporationengaged in the manufacture of band instruments at itsplant in Abilene, Texas, where it annually ships productsvalued in excess of $50,000 directly outside the State. TheCompany admits, and I find, that it is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act, and that the Union is a labor organization withinthe meaning of Section 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA.Background1.Reynolds' 1969 plans to combine productionReynolds manufactured band instruments at two places.At its plant in Abilene, it produced the large backgroundinstruments: alto horns, baritones, mellophones, sousa-phones, and tubas. At its other plant in Fullerton,California, called the Olds plant, it produced French hornsand trombones, and the smaller instruments, cornets andtrumpets. Both plants used the labels of F. A. ReynoldsCo., Inc., and F. E. Olds & Sons.In 1969, Reynolds decided to close the Olds plant andmove the production of comets, trumpets, French horns,and trombones to the Abilene plant. It then increasedproduction at the Abilene plant, building up its stock in thewarehouse, in order to permit the employees to beginproducing the comets, trumpets, and other horns when theOlds plant closed.2.Negotiations to sellThe 1969 plans did not materialize. About April 30,1970, the decision was made to close down the Reynoldsplant in Abilene.Meanwhile on April 9 (3 weeksearlier), the Fifth Circuitenforced,424 F.2d 1068 (5 Cir. 1970), the Board'sbargaining order in F. A.Reynolds Co, Inc.,173 NLRB418, 428 (1968), requiring Reynolds, "its officers, agents,successors, and assigns," to bargain upon request with theUnion as the collective-bargaining representative of the197 NLRB No. 84 C G. CONN, LTD.production and maintenance employees at the Abileneplant. (The Union, after receiving a certification in 1966,had signed a 1-year agreement with Reynolds. Theagreement expired in 1967 and was not renewed.)In May 1970, negotiations began to sell the Abilene plantto Conn, and Reynolds began laying off employees. By theend of June 1970, all but 6 of the 116 employees had beenlaid off. In July and August 1970, 16 employees wererecalled to produce and assemble some comets, trumpets,and trombone bells for Conn. This contracted work(performedby the small staff, without a necessaryboramatic machine for boring cornet and trumpet valves tomeet Conn's concentricity specifications)was not success-ful and the plant was closed on September 3. It remainedclosed until January 18. Reynolds' scheduled production of5,500 horns for 1970 had already been completed, becauseof the earlier increased production to make ready for themanufacture of cornets, trumpets, French horns, andtrombones.In the meantime, Conn had negotiated an "AcquisitionAgreement and related transactions" with Reynolds'parent corporation,ChicagoMusical Instrument Co.,herein called CMI. On July 21, 1970, the CMI board ofdirectors "approved the sale of the Acquired Assets andauthorized the execution and delivery of the AcquisitionAgreement and related transactions." These agreementsare discussed later.There is no direct evidence why Conn's parent corpora-tionwaited untilNovember 10, 1970, to approve theacquisition.(Reynolds informed the Union that anantitrust suit had been filed against Conn. As summarizedin its brief, "Conn is a large, long-established manufacturerofmusicalinstrumentsyet is but a part of its parents'musical instrument manufacturing activity, which alsoincludes theKey Board Division, a manufacturer oforgans, Schirl & Roth Company, which assembles violins,and the Artley Woodwind Company, a manufacturer offlutes and cornets." Conn itself has a plant at Elkhart,Indiana, and a distribution facility at Atlanta, Georgia.)On December 8, 1970, Conn and CMI executed the"AcquisitionAgreement, a Musical Instrument SupplyAgreement," and related papers. The "Closing Memoran-dum" was executed on January 13.BAlleged Successorship1.Agreement to continue productionIn the Musical Instrument Supply Agreement, executedby Conn and CMI on December 8, 1970, Conn agreed "tomaintain the Abilene Plant in satisfactory condition and tomaintain an adequate staff of employees to enable it toperform all its obligations under this Agreement during theentire term" of 3 years (beginning on January 13), andfrom year to year thereafter until terminated. Theagreement listed 33 models of alto horns,baritones,mellophones,sousaphones,and tubas to be manufacturedby Conn under the Reynolds and Olds labels, plus baritoneand tuba bells and 45 specified horn parts. The agreementset out the maximum quantities of these horns and bellswhich CMI may order in each of the first 3 calendarquarters of 1971, and a maximum of 5,595 horns and bells443which CMI may order from Conn annually. The agree-ment stated that"Conn shall use its best efforts to produceat the Abileneplant as soon as possible" all the listedinstruments.The Acquisition Agreement,executed at the same time,specifically provided that the assets Conn was acquiring"will be sufficient to enable an owner thereof to producethe [band instruments]of a quality and workmanshipstandard in the industry" and "of a quality, pitch, tonalcharacteristic,material and workmanship meeting therequirementsof CMI"as required in thesupplyagreement.The acquired assets included the land, buildings, machinery,tools and tooling,raw materials,work in process,officeequipment and supplies,all "patents, processes,designs,inventions,know-how and technology"used in themanufacture,all employee personnel and payroll records,and all files,records, and other tangible personal propertyat the plant,excluding business records relating tocustomers,marketing,sales, general accounting,and taxes.The Reynoldstrade name was not excluded.Thus, Reynolds remained Conn's competitor, but Conncontracted to resume manufacturing the same bandinstruments and parts in the plant for sale to Reynolds.2.Restaffing of planta.Productionand maintenanceemployeesAlthough the Acquisition Agreement provided that"Conn shall have no obligation by virtue of this Agreementto employ any present employee of the Reynolds DivisionofCMI after the Closing," former Reynolds employeesconstituteda large majority of the production andmaintenance employees initially hired by Conn.A single maintenance man (a former Reynolds employ-ee) was hired during the week of January 18 when Conntook possession of the plant. During the week of January25-with over 400 applications for employment-Connhired nine more Reynolds employees(referred to as oldemployees), and two new employees. Some productionevidently began during that week because 8 of the 12employees then on the payroll were production employees:three instrument mounters, one brazer,one ragger, oneprebuffer,one finishbuffer,and one fabrication setupleadman.In the next week beginning February 1,Conn hired 10old employees and 3 new ones-making a total of 20 oldand 5 new employees in 19 classifications in the parts andstockroom,toolcrib,maintenance, toolroom,fabrication,assembly, finishing,and final assembly departmentsin all the departments except shipping and receiving,machine production,and fiberglass).These employeesincluded two additional finish buffers,another instrumentmounter,two fabricators,two production repairmen, anengraver,and a final assembler.In each of the succeeding 4 weeks, Conn hired from fiveto nine old employees. On March 5,after 6 weeks ofproduction,there were 46 old and 25 new employees on thepayroll-totaling 71 employees in 36 classifications in alldepartments. The remaining 70 of the 116 former Reynoldsemployees,whom the Union was seeking Conn to recall (asdiscussed later),had not been hired. 444DECISIONS OF NATIONALLABOR RELATIONS BOARDAfterMarch 5, very few old employees were fired.During the next 8 weeks, through April 30, Conn hired 2old and 31 new employees. Yet, because of a high turnoverof new employees, there continued to be a majority of oldemployees on the payroll. On April 30 there were 48 oldand 45 new employees-totaling 93 employees in 39classifications.None of the old employees, but 14 of thenew employees had been terminated-1 in February, 9 inMarch, and 4 in April.Between April 30 and August (the time of trial), Connhired 6 old employees and 41 new. (Three of the latter hadpreviously worked for Reynolds, but had quit or had beenterminated before the May 1970 layoffs. Conn also hired aformer Reynolds employeeas a salariedinspector on May25.)Meanwhile, 3 old employees and an additional 20 new(totaling 34 new) employees had been terminated. Thus onAugust 2, Conn had hired 54 old and 100 new hourlyemployees, and there remained 51 old and 66 newemployees on the payroll, totaling 117 employees in 39classifications.In summary, the old (Reynolds) employees constituted a10-to-2 (or 5-to-1)majority over new employees onJanuary 29 after the first (partial) week of production, a 20-to-5 (4-to-1)majority on February 5 after 2 weeks ofproduction, a 46-to-25 (almost 2-to-1) majority on March 5after 6 weeks of production, and a 48-to-45 majority 8weeks later on April 30, during which 8 weeks theemployment of old employees had practically ceased.Thereafter, the new employees constituted a majority,which was 66 new to 51 old employees on August 2.Conn contendsin itsbrief that "Applicants were selectedon the basis of their skills and abilities along with therequirements of the plant," and cites the fact that theUnion's separatecharge, alleging that Conn discriminatori-lyrefused to hire certain Reynolds employees, waswithdrawn. (That charge, in Case 16-CA-4313, was filedon April 1 and alleged that Conn was discriminatorilyrefusingto hire 14 named Reynolds employees because oftheir union membership and activities. The charge waswithdrawn with the Regional Director's approval on May24. Only 2 of the 14 alleged discriminatees had been hiredby the time of trial.) However, whether Conn was hiringemployees on the basis of their skill and ability was notlitigated in this proceeding, and I do not make any findingto that effect. (There is evidence whichsuggests thecontrary.The hiring of Reynolds employees practicallyceasedafterMarch 5, despite the high turnover among thenew employees who were being hired. I note that amongthe '34 new employees who were terminated betweenFebruary 17 and July 26, 1 was terminated on the first dayof employment, 5 were terminated after 2 to 7 days, and atotal of 22 were terminated before workingas long as 6weeks. At the time of trial,. 61 of the 116 experiencedReynolds employees had not been hired by Conn. Amongthe 54 Reynolds employees who were hired as hourlyemployees, 3 were terminated after working over 3, 4, and5 months, respectively.There is no contention that any of the production andmaintenancejobs required greater skills. There weresimilar employeeclassifications,with thesame or compara-ble titles with minor exceptions. (Reynolds had a setupman in the receiving department and Conn had aclassification of shipping and receiving clerk. BothlRey,n-olds and Conn had toolroom machinists, and Conn alsohad one machinist production employee. Reynolds had anautomatic screw machine setup nian who became themachine shop setup leadman for Conn. Instead ofReynolds' hand bender, machine bender & crook maker,and material handler-departmental helper classifications inthe fabrication department, Conn had fabricator A, B, andC classifications.Conn had two new, apparently lesserskilled classifications,grease wheeler and degreaser-clean-er, and did not have a separate classification of janitor.)Reynolds had a total of 42 production and maintenanceclassifications(including a separate classification of thetop-rated setup man in both the fabrication and receivingdepartments),and Conn also had 42 classifications (plusthe separate salaried classification of inspector,which wasestablished in May and which I find should remain in thebargaining unit). Three of Reynolds' classifications werevacant at the time of its first large layoff on May 5, 1970(as seen when comparing lists of active and laid-offemployees prepared in May 1970, with a later Reynoldsdepartmental seniority list), and three of Conn's classifica-tions (bell-branch maker, maintenance helper, and roundup-burnisher) were vacant on August 2.The departmental setup was practically the same. Conn,likeReynolds,hadmaintenance, toolroom,machineproduction, fabrication, assembly, fiberglass, finishing, andfinal assembly departments. (Reynolds' assembly depart-ment was called assembly and repair, because of its formersizable horn repair service. This customer service had beenlargely discontinued in the summer of 1969. In May 1970,there remained in the assembly and repair department fourrepairmen, evidently working primarily or entirely onproduction repairs. Three of them were hired by Conn asproduction repairmen.) The record is not clear whetherReynolds' shipping and receiving departments, and itsparts stockroom and toolcrib departments, were combinedinto single shipping and receiving, and parts and stock-room, departments. In May, Conn set up a separate qualitycontrol and inspection department with salaried inspectors.(The three lacquer sprayers apparently continued to workin the finishing department-as at Reynolds-until May16,when a lacquer and fiberglass supervisor was trans-ferred in.)Accordingly, I find that Conn initially restaffed the plantwith a large majority of former Reynolds employees, insubstantially the same classifications and departments. Ialso find that the majority (of 5 to 1 on January 29 and 4 toIon February 5) continued until it was nearly 2 to I onMarch 5, when 71 employees were employed in 36classifications, and until it was a simple majority of 48 to45 on April 30, when 93 employees were working in 39classifications (as compared to 116 employees working forReynoldsin 39 classificationson May 5, 1970, and 117hourly employees working for Conn in 39 classifications onAugust 2). I therefore find that whether or not Conn wasselecting applicants "on the basis of their skills andabilities" afterMarch 5-by hiring only 8 of theremaining70 experienced Reynolds employees (plus I as a salariedinspector) while hiring 72 new employees-a majority of C. G. CONN,LTD.445the production and maintenance employees working in theplant continued to be former Reynolds employees untilApril 30,when the plant had been substantially restaffed.b.SupervisorsIn July 1970, when Conn was negotiating to purchase theplant,Conn placed on retainer Reynolds' second highestplant official,Assistant General Manager and ControllerBilly Collier.Beginningon November 1, 1970, Collier tookan active part in making plans to reopen the plant.(Collier's superior, the general manager, was not hired.)On January 4, Conn hired Reynolds Production Superin-tendent Tom Lambert to be general foreman. On January18,when Conn took possession of the plant, Collier hiredthree of Reynolds' production supervisors: R. D. Baker assubassembly supervisor, M. Ortiz as finish supervisor, andJ.D. Gregory as machine production supervisor. With theexception of a shipping-receiving supervisor who wastransferred from Conn's Indiana plant on February 9,former Reynolds supervisors Lambert, Baker, Ortiz, andGregory were the only supervisors in the plant supervisingthework.On February 28, Conn transferred in aproduction superintendent and production supervisor, andon March 1, hired a production control manager. Later, onApril 29, it hired a rough mount supervisor who hadworked for Reynolds about 2 years earlier, and on May 16,transferred in a lacquer and fiberglass supervisor. (I notethat on March 5, after 6 weeks of production, there wereseven instrument mounters, three lacquer sprayers, andeight fiberglass workers in the plant, working under formerReynolds supervisors.) Conn hired some of Reynolds'engineersand other office personnel,and hired ortransferred in others, including the vice president ofmanufacturing, the top official in the plant.)Thus, during the first month of production, the pro-duction employees (a large majority of whom were 'formerReynolds employees) were being supervised in the plant byformer Reynolds production supervisors.3.Operation of reopened planta.Start-up problemsThe resumption of production was delayed by the plant'sunkept condition, resulting from the 4 1/2-month shut-down. The telephones were disconnected, the whole plantwas dusty, and some of the idle equipment needed repairs.Itwas necessary to rearrange machinery, take an invento-ry, and order certain tools, parts, and equipment. Further-more,many records and drawings which Conn hadpurchased with the plant were missing and had to beobtained from Reynolds.Although there was no production during the first week,and although production did not resume thereafter as fastas it undoubtedly would have in the absence of ashutdown, Conn hired (as above noted) three instrumentmounters and five other production workers during thesecond week. Evidently, with three employees in oneclassification,Conn began production that week. (Collierrecalled generallythat in January,employees were engagedin doing cleaning and make-ready work, and "if they didany it was very little production work.") Five weeks later,on March 5,71 employees were working in 36 classifica-tions; andby April30, as previously found,the plant wassubstantially restaffed,with 93 employees in 39 classifica-tions.The payrollrose to 124 on June 15 but dropped to117 employees,in 39 classifications,on August 2 whenproduction was estimated to be comparable to Reynolds'production in January 1970. That was when Reynolds hadreached its peak production in preparation for assigningthe employees to producing cornets,trumpets,and otherhorns when Reynolds'California plant was expected toclose.b.Revisions in productionIn addition to resuming production of alto horns,baritones,mellophones,sousaphones,and tubas underboth the Reynolds and Olds labels (for sale toReynoldsunder the supply agreement)and also under the Connlabel,Conn began manufacturing the smaller horns,comets and trumpets,aswell as French horns andtrombones(which Reynolds had planned to produce in thisplant before deciding to sell it).In accomplishing this change in the production schedule,Conn introducedsome new processes and installed somenew items of equipment. It expanded the machine shopand the fabrication area;supplemented the existing lathes;rearranged the incoming raw material area;installed someautomaticbuffingmachinery and a new boramaticmachine; and changed the fiberglass process,installing anew gas-fired oven.At the time of trial,itwas installingcopper and chrome plating tanks and a new ultrasoniccleaner.Conn also installed a testinglaboratory, hiring onetester inMay and another in June. (The parties did notlitigatewhether or not these two salaried employees andthe salaried chemist technician should be in the bargainingunit.)After considering(a) the large quantity of machines andequipment purchased from Reynolds and still used in theplant,as compared with the relatively few items added orchanged by Conn,(b) the initial employment of a largemajority of former Reynolds employees under formerReynolds production supervisors, (c) the continued proLduction of Reynolds band instruments,and (d)the fact thatthe added production was merely different types of bandinstruments,produced by employeeswith similar skills insubstantiallythe same classifications and departments, Ifind that the revisions in production did not change thebasic nature of the operation.It also appears that insofaras the former Reynolds employees were concerned, thechanges in production were not far different from what thesituation at the plant would have been if equipment hadbeen brought(as originally planned)from the Olds plant inCalifornia, to begin production of the same types of hornsConn has added.c.PlannedincreasesAs formerReynolds Assistant General Manager (nowFinancialAnalyst/Planner)Collier testified,production atthe time of trial(August 4) was "Probablycomparable, Iwould say"to Reynolds'peak productionin January 1970. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARD(Reynolds' peak annual production had been 6,800 of thelarge instruments,but the evidence does not disclose whatthe January 1970 production was.) Conn's productionrecords show that in the 4-week period ending July 23, theplant produced a total of 1,332 horns, including 1,151 ofthe high volume small horns, cornets and trumpets, and181 larger horns. (During that same 4-week period, Connhad a total of 2,240 Japanese import cornets and trumpets,which had to be checked out. Reynolds had not importedhorns.)Thus, although Conn's production at the time of trial,with 117 hourly employees, was estimated to be compara-ble to Reynolds's peak production, the number of hornsproduced was higher because of the high volume cornetsand trumpets.Conn introduced into evidence figures showing estimat-ed increases in the work force(to 180 employees by the endof 1971 and to 280 in 1972)and scheduled increases inproduction (to a total of 13,151 horns to be produced in1971 and to 19,600, plus production for Reynolds, in 1972).Although noting these figures, I find that such evidence offuture plans should be given little, if any, weight.GladdingCorporation,192 NLRB No. 40, fn. 1. Althougharguingthat this evidence is worth noting, the Company concedesin its brief that it "recognizes that evidence of futureproduction and work force may be given limited weight."(Ihave also noted that there had beena decreasein thework force since June 15. From then until August 2, Connhired only 2 employees while terminating 9-reducing thehourly payrollfrom124 to 117.)d.Other changesIn addition to manufacturing horns at the plant,Reynolds also maintained a showroom and a storeroom forinstruments and accessories,printed catalogs and salesdocuments, and shipped horns and accessories directly tocustomers. (Also, as previously noted, Reynolds formerlyhad a sizable horn repair service, which was largelydiscontinued in 1969.)AlthoughConn maintains no salesor printing services at the plant,shipping its productiondirectly toReynolds and to the Conn warehouse inAtlanta, these changes affected very few unit employees.4.Conn's refusal to bargainFollowing the Fifth Circuit's April 9, 1970, decision,enforcing the Board's1968 bargaining Order againstReynolds, "its officers,agents, successors,and assigns"(see sec.II,A, 2, above), the Unionmet with Reynoldsseveral times until the plant closed.The evidence shows that Conn was fully aware of thebargaining order entered against Reynolds and its succes-sors. In the Acquisition Agreement (approved by Reyn-olds'parent corporation, CMI, on July 21, 1970, and liyConn's parent corporation on November 10, 1970, andexecuted on December 8, 1970),the following indemnityprovision was included:CMI agrees to indemnify and hold Conn harmlessagainst any and all liabilities,damages, losses, claims,costs or expenses(including reasonable attorneys' fees)whatsoever arising out of activities or conduct of CMIand resulting from the decision and judgment of theUnited States Court of Appeals for the Fifth Circuit,dated April 9 and May 1, 1970, respectively,in the caseentitledNationalLabor RelationsBoard v. F. A.Reynolds Co., Inc.or from the underlying decision andorder of the National Labor Relations Board, datedOctober 29,1968, in such case,or from any of theunderlying facts or allegations involved in such case.The Union made oral requests to Conn for recognitionand bargaining in December 1970 and on January 21, andrepeated the requests in writing on January 22 and 25. Inits January 25 letter,with which it enclosed lists of 116former Reynolds employees, the Union stated that it wasattaching"a roster of laid off employees from your plant,"and requested"that these people be put on recall statusimmediately in accordance with their seniority andparticular skills therein outlines." Conn responded by letterdated January 29, declining the written requests to meetand negotiate an agreement for the plant employees,asserting that"Conn is not the successor employer to F. A.Reynolds, and thus does not consider itself bound by theNLRB and court decisions to which you refer,"and statingthat it did not then employ a representative work forcethere. It concluded,"With respect to your demand thatConn hire certain named employees,the Conn policy is tohire the most qualified people applying for employmentwithout consideration to their race,religion,color, sex, orunion affiliation."5.Concluding findingsThisis an unusual case,in which a manufacturer of bandinstruments purchased one of its competitor's plants, andcontracted to maintain the plant with an adequate staff,and manufacture the competitor's products for the compet-itor, to continue selling.Conn,thepurchaser,reopened the Reynolds plantfollowing a 4 1/2-month shutdown and, after some startupproblems,began producing the same types of bandinstruments-under both its own and Reynolds'labels-aswell as producing other types of band instruments solelyfor itself,including a large number of the small instru-ments, comets and trumpets.As found above,it initiallyhired,as a large majority of its work force,formerReynolds employees,in substantially the same classifica-tions and departments,working under former Reynoldsproduction supervisors.On January 29, when Conn declined the Union'swrittenrequests to honor the Board's court-enforced bargainingorder(addressed to Reynolds and its "successors")and tobegin negotiations,the former Reynolds employees consti-tuted a 10-to-2 majority of the employees then on thepayroll.A week laterwhen the refusal-to-bargain chargewas filed, the majority was 20 to 5 (a 4-to-1 majority). OnMarch 5, the majority was 46 to 25 (nearly 2 to 1), and onApril 30,when the plant had been substantially restaffed,the former Reynolds continued to constitute a majority, of48 old to 45 new employees.The General Counsel contends that Conn is the legalsuccessor to Reynolds, inasmuch as Conn took over thebusinesswithoutmateriallychanging the employingindustry.Conn denied that it is a successor-employer, C. G CONN, LTD.contending that it "purchased nothing more than abuilding tenanted by neglected equipment only partlyadequate to its needs, empty file cabinets, and unuseddesks.To require Respondent to recognize and bargainwith the Union merely because it once represented theemployees of the past resident of the building would beunconscionable under any standard enunciated by theBoard or Courts in this area of the law." Conn's primaryarguments are, first, that a majority of its production andmaintenance employees were not former employees ofReynolds at the time of trial (over 6 months after it refusedto recognize the Union), "and, second, the fact that theReynolds operation and organization ceased to exist morethan four months before Respondent began operations atAbilene, and that Respondent did not bargain for, buy ortake over a going concern."In determining the issue of successorship,we are facedwith "the critical question: is the employing enterprisesubstantially the same."N.L.R.B. v. Alamo White TruckService,273 F.2d 238, 240 (5 Cir. 1959). Or as stated morerecently, "The acquiring employer is the successor to theobligations of his predecessor if there is continuity in thebusiness operation. `The crucial question in determining ifthe certification is binding on the successor employer iswhether the employing industry remains essentially thesame after the transfer of ownership.'" N L R.B. v. ZayreCorp.,424 F.2d 1159, 1162 (C.A. 5, 1970).A similarstandard, stated by the D. C. Circuit in a case cited inConn's brief, is "whether the acquired business retainedits identity and continuity to a degree making it reasonableto require the successor employer to recognize the certifiedunion."InternationalChemicalWorkers [Hackney Ironand Steel CO.] V N L R.B,395 F.2d 639, 640 (D.C. Cir1968).The Board recently held, "The key test in determiningwhethera change inthe employing industry has occurrediswhether it may reasonably be assumed that, as aresultof transitionalchanges, the employees' desiresconcerning unionization have likely changed," citingN. L. R. B. v Armato,199F.2d 800 (C.A. 10, 1952).Ranch- Way,Inc.,183 NLRB No. 116, enfd. 445 F.2d 625 (C.A. 10,1971).Ifind that Conn is the legal successor to Reynolds.Despite the shutdown, Conn contracted to, and did,resume the production of the band instruments in the sameplant, initially hiring a large majority of former Reynoldsemployees,working in substantially the same classifica-tions and departments, under former Reynolds productionsupervisors. The employing industry remained essentiallythe same, and the acquired business of manufacturingband instruments retained its identity and continuity in theplant. As found, the added production of different types ofband instruments (requiring similar skills) and the changesin some of the equipment did not change the basic natureof the operation.Gerommo Service Co.,191 NLRB No. 88(TXD sec. III, C);N.L R B v. Ideal Laundry Corp, 422F.2d 801 (C.A. 10, 1970).On January 29, when it refused to recognize the Union,Conn was under contractto resumeReynolds' production,and had begun such resumption with a large majority offormer Reynolds employees-all of whom were included inthe Union's earlier request that the 116 Reynolds employ-447ees be placed on recall status. Although Conn never hiredmost of the 116 union-represented employees,the Union'smajority of those hired continued through April 30 whenthe plant was substantially restaffed. The fact that theyfound themselves fewer in number than before warrants noimplication that they no longer desired the union torepresent them.Armato, supra,199 F.2d at 803;Polytech,Inc,186 NLRB No. 148 (TXD sec. III, A, 7). Moreover,here the former Reynolds employees were undoubtedlylooking to the Union to protect, or reclaim, theirjobs in theplant.Beingthe successor of Reynolds, Conn was legallybound to honor the Union's certification and the Board'scourt-enforced bargaining order. Accordingly, I find thaton and sinceJanuary 29, Conn illegallyrefused torecognize and bargain with the Union, in violation ofSection 8(a)(5) and (1) of the Act. Of course, thesubsequent loss of the Union's majority (after April 30) isimmaterial,in view of Conn's continuing unlawful refusalto bargain.C.Discriminatory Pension PlanWhen Conn began restaffing the plant in January, itgave to each employee a booklet entitled, "Your PensionPlan." The booklet stated, as a requirement for coverageunder the pension plan, that the employee be full time and"not covered by a collective bargaining agreement." Itfurther provided:NOTE: You willceaseto be a participant in the Planif,at any time . . . your salary and wages . . . aredetermined through collective bargaining with a recog-nized bargaining agent or agency (whether or not youare a union member).Conn contends in its brief that "The origin of thisexclusionary clause is unknown to the present officials ofRespondent,"and refers to testimony that the provisionshave not been enforced when employees of other subsidiar-ies of the parent corporation became organized.However, on its face, the pension plan unequivocallyexcludes coverage of employees if they are represented bya union and therefore tends to serve as a wedge againstunionization.As held inMelvilleConfections,Inc.v.N.L.R.B,327 F.2d 689, 691 (C.A. 7 1964),cert.denied 377U.S. 933 (1964), "The conduct of the company incontinuing tomaintain the provisionmaking unionrepresentation a disqualification for eligibility. . .consti-tuted a per se violation of Section 8(a)(1). It was employerconduct inherently destructive of rights guaranteed bySection 7." I therefore find that the Company, byestablishing and maintaining these discriminatory provi-sions at the Abilene plant, coerced the employees in theexercise of their Section 7 rights, in violation of Section8(a)(1) ofthe Act.CONCLUSIONS OF LAW1.Conn isthe legal successortoReynolds at theAbilene plant. 448DECISIONSOF NATIONALLABOR RELATIONS BOARD2.By refusing on and since January 29, 1971, torecognize and bargain with the Union as the exclusiverepresentative of its employeesin anappropriate unit of allproduction and maintenance employees at its Abilene,Texas, plant, including inspectors but excluding officeclerical employees, guards, watchmen, professional em-ployees, and supervisors as defined in the Act, Connengaged in unfair labor practices affecting commercewithin the meaning of Sections 8(a)(5) and (1) and 2(6) and(7) of the Act3.By establishing and maintaining provisions in itspension plan, excluding coverage of employees if they arerepresented by a union, Conn violated Section8(a)(1) ofthe Act.REMEDYIn order to effectuate the policies of the Act, I find itnecessary that the Respondent be ordered to cease anddesist from the unfair labor practices found and from likeor related invasions of the employees' Section 7 rights, andto take certain affirmative action.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I herebyissuethe following recommended: 2ORDERRespondent, C. G. Conn, Ltd., a wholly owned subsidi-ary of Crowell Collier and MacMillan, Inc., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with InternationalUnion of Electrical,Radio and Machine Workers,AFL-CIO, as the exclusive representative of its employeesin an appropriate unit of all production and maintenanceemployees at its Abilene, Texas, plant, including inspectorsbut excluding office clerical employees, guards, watchmen,professional employees, and supervisors as defined in theAct.(b) Limiting participation in its employee pension plan toemployees who are not represented by a union.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights under Section 7 of the Act2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Upon request, bargain in good faith with the Unionas the exclusive representative of the employees in theabove-described appropriate unit and embody in a signedagreement any understanding reached.(b)Amend the employee pension plan by deleting therequirement that eligibility for participation be limited toemployees not covered by a collective that an employee'sparticipationwill cease if his wages and conditions ofemployment are determined through collective bargaining.(c)Post at its plant in Abilene, Texas, copies of theattached notice marked "Appendix." 3 Copies of the notice,on forms provided by the Regional Director for Region 16,after being duly signed by an authorized representative oftheRespondent, shall be posted by the Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutivedaysthereafter,in conspicuous places,including all placeswhere notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered,defaced, or covered by any other material.(d)Notifythe Regional Director,in writing,within 20days from the date of this Order, what steps theRespondent has taken to comply herewith.2 In the eventno exceptionsare filed as providedby Sec.10246 of theRules and Regulations of theNational LaborRelations Board,the findings,conclusions,and recommendedOrderherein shall,as provided in Sec.102 48 of theRules and Regulations,be adoptedby the Board and becomeits findings, conclusions, and Order,and all objections thereto shall bedeemedwaived for all purposes.3 In the event that the Board'sOrder isenforced by a Judgment of theUnited States Court of Appeals, thewords in the notice reading "Posted byOrder of the National LaborRelations Board"shall read: "Posted pursuantto a Judgment of the United States Court of Appealsenforcing an Order ofthe NationalLaborRelations Board."APPENDIXNOTICETO EMPLOYEESPOSTED BYORDER OF THENATIONALLABOR RELATIONS BOARD .An Agency of the UnitedStatesGovernmentThe National LaborRelations Board having found, aftertrial,that we violated Federal law by refusing to recognizeand bargain with the Union as the exclusive representativefor our plant employees,and by having a pension planwhich excluded coverage of employees represented by aunion:WE WILLbargain upon request with InternationalUnion of Electrical, Radio andMachineWorkers,AFL-CIO,and put in wnting and sign any bargainingagreementwe reach covenng these employees:All productionand maintenanceemployees atour Abilene,Texas, plant, including inspectorsbut excluding office clerical employees,guards,watchmen,professional employees,and supervi-sors as defined in the Act.WE WILL removethe pension plan rules which limitcoverage to employees not represented by a union.C.G. CONN, LTD. a whollyowned subsidiary ofCROWELL COLLIER ANDMACMILLAN, INC-(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board'sOffice,Federal Office Building,Room 8-A-24, 819 Taylor Street, Fort Worth, Texas76102, Telephone 817-334-2921.